Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Examiner's Statement of reason for Allowance
Claims 1-2, 4-9, 11-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system using cloud proxy for mobile device management and policy.
The closest prior art, as previously recited, Sinha (US 2012/0240183), Mistry (US 2017/0094509), Kiester (US 2019/0182250) are also generally directed to various aspects of mobile device management.  However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, 15.  For example, none of the cited prior art teaches or suggest the steps of:
Communicating to the application on the mobile device associated with a user, via a tunnel, and providing a 200 OK with a custom HTTP header with the MDM data to the mobile device associated with the user via the tunnel and the application in response to a CONNECT request, wherein the application is configured to implement MDM functions on the mobile device in addition to the service discovery and connectivity of the one or more cloud services, and wherein the application does not call home or subscribe to notification services for scalability and efficiency
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439